[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the Court on defendant's motion to reopen and clarify the Court's decision of July 7, 1993.
The Court, after hearing, responds and orders as follows:
(1) The Court will not expand the mortgage to include property known as 12 Elm Street, Hatfield, Massachusetts.
(2) Interest was not ordered nor intended on the CT Page 7962 order for the payment of lump sum alimony.
(3) This request does not warrant any comment by the Court
(4) The Court intended its orders viz a viz personal property distribution to be final and to the extent some personal items were not specifically referred to, such items shall belong to the person possessing same.
(5) The Court's orders as to the transfer of real estate shall remain undisturbed. . . . .
Mihalakos, J.